Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restrictions
Applicant’s election of Group III with claims 63-74 and 96 in the reply filed on 04/30/2022 is acknowledged. Because applicant did not distinctly and specifically point out the supposed errors in the restriction requirement, the election has been treated as an election without traverse (MPEP § 818.01(a)).
Claims 43-62 and 75-95 and 97-98 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected group II, there being no allowable generic or linking claim. 
Status of Claims
Claims 43-98 are pending.  Claims 63-74 and 96 are presented for this examination.  Claims 43-62, 75-95 and 97-98 are withdrawn.
Priority
Receipt is acknowledged of certified copies of papers submitted under 35 U.S.C 119(a)-(d), which papers have been placed of record in the file.
Information Disclosure Statement
The information disclosure statement (IDS) was submitted on 07/12/2021 and 01/22/2020 and is in compliance with the provisions of 37 CFR 1.97. Accordingly, the information disclosure statement is being considered by the examiner.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b) CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.
The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claims 63-74 and 96 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.
Instant claim 63 recited “an average C content of at least 5%” lacks unit of measure of 5%.  Does it refer to mass%, volume % or molar%.  Hence, it renders indefiniteness.
As a result of rejected claim 63, all dependent claims are also rejected under the same statue.
The following is a quotation of 35 U.S.C. 112(d):
(d) REFERENCE IN DEPENDENT FORMS.—Subject to subsection (e), a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

The following is a quotation of pre-AIA  35 U.S.C. 112, fourth paragraph:
Subject to the following paragraph [i.e., the fifth paragraph of pre-AIA  35 U.S.C. 112], a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.


Claim 65 is rejected under 35 U.S.C. 112(d) or pre-AIA  35 U.S.C. 112, 4th paragraph, as being of improper dependent form for failing to further limit the subject matter of the claim upon which it depends, or for failing to include all the limitations of the claim upon which it depends. 
 Claim 65 recited “Al>=0.3” encompasses Al>=0.9.  Hence, claim 65 fails to further limit the subject matter of the claim upon which it depends.
 Applicant may cancel the claim(s), amend the claim(s) to place the claim(s) in proper dependent form, rewrite the claim(s) in independent form, or present a sufficient showing that the dependent claim(s) complies with the statutory requirements.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102 of this title, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains. Patentability shall not be negatived by the manner in which the invention was made.

Claims 63-74 and 96 are rejected under 35 U.S.C. 103(a) as being unpatentable over Arlazarov (WO2016079675A1 using US 20170321294 as English Translation).
As for claims 63, 65 and 96, Arlazarov discloses a heated blank subjected to hot stamping press (paragraph [0192]) which suggests instant claimed press hared steel part having broad ranges compositions overlapping instant claimed elemental compositions as illustrated in Table 1 below.   In addition, Arlazarov discloses Inventive Example 2618B and 2618C has every elemental compositions close to or within instant claimed elemental compositions except Mn.  However, the fact broad range Mn is 1.5-4% still overlaps instant claim 63 required Mn range.
Regarding instant claimed microstructure, Arlazarov expressly discloses (Claim 46) tempered martensite with a surface fraction of at least 40% which supports instant claimed partitioned martensite. fresh martensite from 5-30% overlaps instant claimed at most 5% of fresh martensite. Austenite from 5-35% overlaps instant claimed at least 2% of retained austenite.  The fact Arlazarov does not discloses presence of ferrite supports claimed less than 30% ferrite.  The fact Arlazarov does not disclose cementite supports instant claimed cementite such that a surface density of cementite particles is lower than 10x7/mm2.
Regarding instant claimed retained austenite having an average C content of at least 0.5%, it is structure limitation due to combination of steel compositions and process of making.
Arlazarov discloses a similar process of making as required by instant application and withdrawn process claim 75 and overlapping process parameter as illustrated in Table 2 below: 
Providing a steel sheet comprising the similar compositions as instant claim 6 requires (paragraph [0185])
Cutting the steel sheet to a shape related to the desired final geometry of the part to be produced (paragraph [0187])
Firstly heating the steel blank to a temperature T1 of between 900-950 0C and holding the steel blank at temperature T1  for 3 minutes to 10 minutes (i.e. 160 to 600 seconds) (paragraph [0190]), the heating step results in a complete austenization of the steel (paragraph [0191]) which suggests 100% of austenite 
Extracting the heated steel blank from the oven and transferring to a hot forming device such as hot stamping press (paragraphs [0192][0193]) to obtained a formed part.  Hence, instant claimed transferring and hot forming steps are expected.
Cooling the formed part to a quenching temperature QT below Ms-20 0C, (paragraph [0199]) hence overlapping instant claimed between room temperature and Ms-100 0C.
Reheating the cooled formed part to a holding temperature PT between QT and 470 0C, hence overlapping instant claimed 350-550 0C and maintain at the temperature PT for a duration Pt between 5 to 600 seconds. (paragraph [0200])
Finally cooling the reheated formed part to ambient temperature to obtain the final product.

Table 2
Process parameter
Applicant

Arlazarov et al.
Broad range
Overlap

Tm (0C)

800-950 0C
900-950 0C
900-950 0C
tm 

60-600 s
160 to 600
160 to 600
Tc

25-(Ms-100) 0C
<= Ms-20
25-(Ms-100) 0C
TPT

350-550 0C
QT and 470 0
350-470 0C
                 tPT

10-600 s
5 to 600
10-600 s



Since the press hardened steel part of Arlazarov has compositions that meet the instant application composition and is made from a similar process steps and overlapping process parameters as demonstrated in Table 2 above , it is therefore reasonable to believe that the claimed structure limitations would have naturally flowed following the suggestion of Arlazarov.    See MPEP 2112.01 I.
As for claim 64, Arlazarov expressly discloses Mn serves to improve the stability of the retained austenite by higher chemical   enrichment of austenite in Mn. (paragraph [0095])  Hence, instant claimed wherein clause would be expected for the same reason set forth in rejection of claim 63 above regarding instant claimed retained austenite having an average C content of at least 0.5%.
As for claims 66-68, Arlazarov discloses the steel blank comprises at least one coating layer (paragraph [0046]) and the coating layer is Al or Al-based coating or Zinc or zinc-based coating (paragraph [0047])
As for claim 69, Arlazarov discloses the press hardened steel part has YS of 1000-1700 MPa and TS 1300-2000. (paragraph [0169])   The blank is deformed with a strain 0.1-0.7 in at least one location of the blank (paragraph [0194])   Instant claimed bending angle is expected due to similar YS and TS and fraction strain disclosed by Arlazarov.
As for claims 70-73,  the fact Arlazarov discloses the hot forming step may be performed in one or several stages and the deformation modes may differ from one location of the product to another because of the geometry of the product and the local stresses mode (paragraph [0140]) suggests instant claimed first hot deformed and second deformed zone which is expected to have different equivalent deformation strains, different hardness, average martensitic lath width and proportion of martensitic lath width.
As for claim 74, Arlazarov discloses a steel sheet with a thickness of 3 mm (paragraph [0209]) is hot formed.
 
Table 1
Element
Applicant
(weight %)
Arlazarov et al.
(weight %)
Broad range
Overlap
(weight %)
C
0.15-0.22
0.15-0.4
0.15-0.22
Mn
3.5-4.2
1.5-4
3.5-4
Si
0.001-1.5
0.5-2.5
0.5-1.5
Al
0.02-0.9
0.005-1.5
0.02-0.9
                  Cr
0.001-1
0-4
0.001-1
Mo
0.001-0.3
0-0.5
0.001-0.3
                  Ti
0.001-0.04
<=0.1
0.001-0.04
B
0.0003-0.004
0.0005-0.005
0.0005-0.004
Nb
0.001-0.06
<=0.1
0.001-0.06
N
0.001-0.009
0.003-0.004
0.003-0.004
S
0.0005-0.003
<=0.05
0.0005-0.003
P
0.001-0.02
<=0.1
0.001-0.02
Al (Claim 65)
>=0.3
0.005-1.5
0.3-1.5
Ca (Claim 96)
0.0001-0.003
0.0005-0.005
0.0005-0.003

  
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Jenny Wu whose telephone number is (571)270-5515. The examiner can normally be reached on 9am-5:30pm Monday through Friday.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Keith Hendricks can be reached on (571)272-1401. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/JENNY R WU/Primary Examiner, Art Unit 1733